Citation Nr: 1728515	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  07-26 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for lumbar spine degenerative disc disease and arthritis.  

2.  Entitlement to an initial disability rating in excess of 10 percent for left lower extremity radiculopathy involving the sciatic nerve with mild impingement of the L5 nerve. 

3.  Entitlement to an initial disability rating in excess of 10 percent for left lower extremity radiculopathy involving the anterior crural nerve roots.

4.  Entitlement to an initial disability rating in excess of 10 percent for right lower extremity radiculopathy.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran and his sister


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 through February 1977.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in October 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan and a September 2014 rating decision issued by the RO and Evidence Intake Center (EIC) in Newnan, Georgia.  This matter was last before the Board in July 2015, whereupon it was remanded to the Newnan RO and EIC for additional development.  Following the issuance of a July 2016 supplemental statement of the case continuing the denial of both issues on appeal, the case was returned to the Board for its adjudication. 

In March 2016, during the pendency of the appeal, the RO granted separate evaluations for left lower extremity radiculopathy involving the sciatic nerve with mild impingement of the L5 nerve, left lower extremity radiculopathy involving the anterior crural nerve roots, and right lower extremity radiculopathy.  Each disability was granted a separate 10 percent evaluation effective January 26, 2016.  This decision constitutes a partial grant of the benefits sought on appeal; therefore, these issues are on appeal and under consideration by the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).
38 C.F.R. § 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Before the Board can adjudicate this matter, it must be remanded for further development.  A review of the electronic claims file on the Veterans Benefits Management System (VBMS) database reveals that the Veteran is currently enrolled in VA Vocational Rehabilitation and Employment Services (VRE) and that documents pertaining to his enrollment are currently being added to the claims file.  Specifically, the VBMS database shows that the Veteran has an open claim for VRE services and that he filed the application for enrollment with VRE in December 2006.  These records are potentially relevant to the TDIU and increased rating claims as basic eligibility in VA vocational rehabilitation services requires an initial evaluation of the extent to which a veteran's disabilities, including those for which he or she is service-connected, impact the ability to secure and maintain employment.  38 C.F.R. §§ 21.40, 21.50-53.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  VA must make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim, to include obtaining records in the custody of a Federal department or agency.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2).  Therefore, the matter is remanded in order to have the RO request an expedited scanning of the VRE records and associate those records with the claims file. 



Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran provide sufficient information, and if necessary, authorization, to enable VA to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Regardless of how the Veteran responds, the RO must formally request that the scanning of the Veteran's VA Vocational Rehabilitation file be expedited and that the entire VRE file is associated with the claims file.  

All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, the AOJ should follow the provisions in 38 U.S.C.A. § 5103A(c)(1) and 38 C.F.R. § 3.159(e).  To that end, the Veteran should be invited to submit additional evidence in support of his claim, to include statements from friends, relatives and "buddy statements." 

2.  After completing the above action, the AOJ must readjudicate the issues on appeal.  If any benefit remains denied, the RO must provide the Veteran and his representative with a supplemental statement of the case, and provide an opportunity to respond, before the case is returned to the Board. 

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




